Detailed Office Action
	Applicant’s amendments and arguments dated 5/23/2022 have been entered and fully considered. Claims 2 and 4 are cancelled. Claims 3 and 5-7 are withdrawn from examination. Claims 1, 3, and 5-7 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments and Arguments
The Examiner acknowledges the amendments to claim 1 and agrees with the Applicant’s arguments that the amendments overcome the 35 USC 102(a)(1) rejection previously set forth in the non-final office action of 3/7/2022. This rejection is withdrawn.
However, upon further search and consideration, a new rejection is made and is detailed below under 35 USC 103 section.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over ARAI ‘037 (WO-2013154037-A1 and its English translation), hereinafter ARAI ‘037, in view of ARAI ‘751 (US-2013/0192751), hereinafter ARAI ‘751, and ARAI ‘022 (WO-2014123022-A1 and its English translation), hereinafter ARAI ‘022.
Regarding claim 1, ARAI ‘037 discloses A bonding method for bonding a first member having a first bond-target surface made of cycloolefin polymer to a second member having a second bond-target surface made of metal {[abstract] note resin is the first and metal is the second surface, [3rd page, line 13] note that thermoplastic resin can be cycloolefin polymer (COP)}, 
the bonding method comprising: a process of exposing the first bond-target surface to plasma {[6th page, 4th ¶] note that the resin interface or the first bond-target surface is exposed to plasma}; 
and a process of combining the first bond-target surface and the second bond-target surface {[FIG. 1] note that metal 2 target surface is combined with plastic 1 target surface}.
and a process of applying pressure and heat to the first bond-target surface and the second bond-target surface after the process of combining the first bond-target surface and the second bond-target surface {[abstract] note that the metal and resin are pressed together and heat is also applied that occurs after these two layers are combined as shown above}. 
ARAI ‘037, however, is silent on the type of the type of plasma used and that the second target surface or the metal surface is also exposed to plasma.
In the same field of endeavor that is related to bonding a resin and metal substance together, ARAI ‘751 discloses and the second bond-target surface to at least one of H2O plasma and O2 plasma {[0040] note oxygen plasma on the thermoplastic, [0046] note oxygen plasma on metal}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of ARAI ‘751 in the bonding method of ARAI ‘037 and have used an oxygen plasma and have also contacted the metal layer to this oxygen plasma.
As disclosed by ARAI ‘751, the oxygen plasma increase the oxygen functional groups on the thermoplastic resin {[0040]} and in the metal layer {[0040], [0046]} and thus increases the bonding efficiency {[0017]}. 
Combination of ARAI ‘037 and ARAI ‘751 is, however, silent on the heating temperature of the bonding surface.
In the same field of endeavor that is related to joining method, and regarding the last limitation of claim 1 (“wherein a heating temperature of the first bond-target surface and the second bond- target surface is in a range of 900 ºC to 150 ºC”), ARAI ‘022 discloses that if the temperature of the bonding surfaces is raised to 150 ºC the bonding strength is as twice as that compared to the room temperature, however some breakage of the resin occurs {[8th page, 1st ¶]}. ARAI ‘022 further discloses that at temperature of 150 ºC and to achieve same bonding strength, the laser power is as small as 0.3 compared to room temperature, thus a saving in power can be recognized {[9th page, next to last ¶]}. Therefore, ARAI’ 022 recognizes the temperature of the bonding area as a result-effective variable.
It is well established that determination of optimum values of result-effective variables (in this case the effect of temperature on saving power and bonding strength vs. degradation of resin) is within the skill of one practicing in the art {see MPEP 2144.05 (II)(B)}.
The person of ordinary skill in the art would look to optimize the temperature of the bonding area which is a result-effective variable through routine experimentation to save power and a have strong bond and not to degrade the resin. The Examiner submits that this routine experimentation will result in a selection of a temperature slightly below 150 ºC that reads on the last limitation of claim 1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373. The examiner can normally be reached Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S. BEHROOZ GHORISHI/           Examiner, Art Unit 1748                                                                                                                                                                                             

/JACOB T MINSKEY/           Primary Examiner, Art Unit 1748